UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4257


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FLOYD B. MOORE, a/k/a Jesse, a/k/a Diamond Jesse,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:09-cr-00222-2)


Submitted:   December 29, 2011            Decided:   February 2, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy Lee Copeland, AMY LEE COPELAND, LLC, Savannah, Georgia, for
Appellant.    R. Booth Goodwin, II, United States Attorney,
Steven I. Loew, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Floyd B. Moore pled guilty, pursuant to a written plea

agreement,     to   one    count     of    a   violation       of   the   Racketeer

Influenced    and   Corrupt    Organizations          Act   (“RICO”),     18   U.S.C.

§ 1962(c) (2006).         The district court sentenced Moore to fifty-

seven months’ imprisonment.               On appeal, Moore argues that the

district court erred in finding that a sufficient factual basis

supported    his    guilty    plea    and      that    trial    counsel    rendered

ineffective assistance.            The Government has moved for summary

dismissal of the appeal, arguing that Moore waived his ability

to appeal the district court’s determination that an adequate

factual basis supported his guilty plea and is barred by the

invited error doctrine from raising this challenge on appeal,

and that ineffective assistance of counsel does not conclusively

appear on the record.         Although we deny the Government’s motion

to dismiss the appeal, we affirm the district court’s judgment. *


     *
       The Government relies on United States v. Willis, 992 F.2d
489 (4th Cir. 1993), to support its argument that this court
should summarily dismiss this appeal.     Willis, however, stands
for the unremarkable proposition that a defendant’s knowing,
voluntary, and intelligent guilty plea waives non-jurisdictional
defects, including the right to challenge factual guilt to the
charges at issue.   Id. at 490-91.    Moore’s appellate challenge
to the district court’s conclusion that an adequate factual
basis supported his guilty plea is premised on the court’s
alleged failure to comply with Fed. R. Crim. P. 11(b)(3) and is
thus not foreclosed by Willis.    See United States v. Mitchell,
104 F.3d 649, 652 n.2 (4th Cir. 1997).      We also conclude that
the invited error doctrine does not bar our consideration of
(Continued)
                                           2
           The district court is required to satisfy itself that

there is a factual basis for a defendant’s guilty plea prior to

entering judgment on the plea.            Fed. R. Crim. P. 11(b)(3).              “The

rule is intended to ensure that the court make[s] clear exactly

what a defendant admits to, and whether those admissions are

factually sufficient to constitute the alleged crime.”                        United

States v. Ketchum, 550 F.3d 363, 366 (4th Cir. 2008) (internal

quotation marks omitted).           Because Moore did not challenge the

sufficiency of the factual basis supporting his guilty plea in

the   district   court,    we    review       his   challenge   for   plain      error

only.    United States v. Mastrapa, 509 F.3d 652, 656-57 (4th Cir.

2007).    To prevail under this standard, Moore must establish

that a clear or obvious error by the district court affected his

substantial rights.         United States v. King, 628 F.3d 693, 699

(4th Cir. 2011).

           The   RICO     Act    provides      that   it   is   unlawful    for    any

person   “associated      with    any     enterprise       engaged    in,   or    the

activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct

of such enterprise’s affairs through a pattern of racketeering




Moore’s Rule 11(b)(3)-based challenge.   Id.   Further, summary
dismissal of Moore’s claim of ineffective assistance of counsel
is not warranted. 4th Cir. R. 27(f).



                                          3
activity.”         18   U.S.C.       § 1962(c).           A    defendant’s         guilt     on    a

charge of violating § 1962(c) is thus established by showing:

(1)    the    existence        of     an       enterprise;          (2)     the    defendant’s

association         with      the         enterprise;           (3)        the     defendant’s

participation in the affairs of the enterprise; (4) a pattern of

racketeering        activity;        and        (5)     the    enterprise’s         effect        on

interstate commerce.              United States v. Hooker, 841 F.2d 1225,

1227   (4th    Cir.     1988)       (en       banc).      “Racketeering           activity”       is

defined as “any act or threat” involving specified crimes under

state law punishable by imprisonment for more than one year or

“any act [that] is indictable” under various federal criminal

statutes, including the Travel Act, 18 U.S.C. § 1952 (2006).

18 U.S.C.     § 1961(1)(A)-(B)                (2006).         For   a     “pattern”     of   such

activity to be present, there must be proof of at least two

racketeering        acts     within       a    ten-year       period.        Id.    § 1961(5).

Additionally, the racketeering acts must be related and must

amount   to    or     pose    a     threat       of    continued        criminal      activity.

H.J. Inc.     v.    Nw.      Bell    Tel.       Co.,     492    U.S.      229,    239   (1989);

ePlus Tech., Inc. v. Aboud, 313 F.3d 166, 181 (4th Cir. 2002).

              Moore contends that the factual basis supporting his

plea was insufficient because it failed to establish a violation

of the Travel Act, one of the predicate acts forming the basis

for his RICO violation.               We disagree.             In this case, the record

makes clear that third parties traveled interstate at Moore’s

                                                 4
direction       to    deliver      to    him       proceeds       of   illegal         gambling

activity.        We also reject as without merit Moore’s assertion

that   no     Travel    Act     violation      is    present       because       the    illegal

gambling activity at issue in this case did not constitute a

continuous course of conduct.                  Interruption-less activity is not

the    sine     qua    non    of   a    business       enterprise       for      Travel     Act

purposes.        See United States v. Rawle, 845 F.2d 1244, 1246,

1248-49 (4th Cir. 1988).                 Further, after a thorough review of

the    record    and    the     parties’       briefs,      we    reject      as   meritless

Moore’s       claim    that     the     predicate          racketeering       acts       lacked

sufficient continuity and relationship to constitute a pattern

of racketeering activity.                 Accordingly, we discern no error,

plain or otherwise, by the district court.

              Moore      also      claims       that       trial       counsel         rendered

ineffective assistance in the proceedings before the district

court.        Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.                         United States v. King,

119 F.3d      290,     295    (4th      Cir.   1997).         Rather,       to     allow    for

adequate development of the record, a defendant must bring his

claims in a 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                    Id.

An    exception       exists,      however,        where    the    record     conclusively

establishes           ineffective         assistance.             United         States      v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                           After review of

the record, we find no conclusive evidence that trial counsel

                                               5
rendered   ineffective    assistance,     and   we   therefore     decline   to

consider this claim on direct appeal.

           Accordingly,       we   deny   the   Government’s       motion    to

dismiss the appeal, but affirm the district court’s judgment.

We   dispense   with   oral   argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      6